Mr. Justice Stbrrett
delivered the opinion of the court, October 19th, 1885.
The main question in this case is, whether the electors of Hempfield township, at large, or only the electors of that portion of the township embraced in the New Stanton district, were entitled to vote for a supervisor to represent that district? If the latter only were entitled to vote, it must be conceded that Josiah Long, in whose favor the decree below was entered, was duly elected, because he received the highest number of votes cast in the New Stanton district for candidates resident therein; but, if the electors of the entire township had a right to vote for all the supervisors to be elected therein, it is equally clear that plaintiff in error, having received the highest number of votes cast in the township for candidates resident in the New Stanton district, was duly elected supervisor in and for that district. The solution of this cardinal question depends on the interpretation of the special Acts regulating the election of supervisors in Hempfield township, and especially on the construction that is given to the Act of March 20th, 1862. The first section of that Act provides, “that hereafter the qualified electors of Hempfield township.....shall, at the time and in the manner provided by law, elect six supervisors of roads in said township instead of four with the same powers, duties and responsibilities provided by existing laws.” The second section provides that the six supervisors, first elected under the Act, “shall divide the township into six separate districts, and that each district, in all subsequent elections for supervisors, shall be entitled to have one elected therein, and that each supervisor so elected shall be paid this compensation for liis services by the district in which he resides.”
Prior to the passage of the Act of 1862, two supervisors for Hempfield township were, at first, elected under the general law relating to election of township officers, etc. Afterwards, successive changes were effected by the Acts of March 14th, 1845, March 7th, 1846 and February 26th, 1853. By the latter Act, the qualified voters of that portion of Hempfield township, composing the New Stanton election district, and the qualified voters of that portion of the township composing the Adamsburg district were each “authorized to elect one supervisor,” and the qualified voters of the residue of said township were authorized to elect two supervisors, one of whom was required to reside north and the other south of the turnpike. *508Thus matters stood when the above quoted Act of 1862 was passed. The question is, what was its effect on the previous special legislation ? Did it supply the Act of 1853, and therefore repeal it by implication; or, are the two Acts in pari materia and not so inconsistent that both may not stand? As we have seen, the Act of 1862 provides, in the first place, for the election of six supervisors bj’- the qualified voters of the township at large, at first election after its passage. In the next place it makes it the duty of the six supervisors thus first elected to divide the township into six districts, neither of which is required to correspond with either of the old districts; and, in the third place, each of said new districts is entitled to have elected therein one supervisor. As we understand it, the Act does not mean that each district is entitled to elect its own supervisor, but to have him elected by the qualified voters of the whole township. The provisions of the Act are incompatible with the continued existence of the old districts as they existed under the Act of 1853, as well as with the former mode of electing supervisors to represent them respectively. The Act of 1853 being thus supplied, as to all its essential provisions, by the Act of 1862, was superseded and by necessary implication repealed.
There was no error in refusing to quash the petition. It was sufficient both in form and substance; but, for reasons suggested above, as well as others that might be added, the learned judge erred in holding that the qualified voters of the New Stanton district alone had a right to elect one supervisor resident therein, and in entering the decree complained of.
Decree reversed and petition dismissed at the costs of the petitioners.